         Case 1:19-cr-00067-PGG Document 91
                                         90 Filed 09/17/20
                                                  09/16/20 Page 1 of 1




Donald D. duBoulay                                         305 Broadway, Suite 602
 Attorney at Law                                           New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                                   September 16, 2020

The Honorable Paul G. Gardephe                MEMO ENDORSED
United States District Judge                  The application is denied.
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Hammattt et.al
       19 Cr. 067 (PGG)                       September 17, 2020

Dear Judge Gardephe:

        I write on behalf of my client Christopher Hammatt to respectfully request a modification
of his bail condition to allow the substitution of the “SMARTLINK” GPS location device to be
placed on his cell phone to monitor his location in lieu of the ankle worn device with constant
GPS monitoring that he is presently required to wear.

        Mr. Hammatt is employed as a long-haul truck driver. This job requires him to travel
throughout several states oftentimes carrying heavy cargo and necessitates some handling and
securing of the cargo. On more than one occasion Mr. Hammatt reports that he has fell or tripped
as a result of the ankle device hooking on a part of the machinery, thereby presenting a health
and or safety issue. Installation of the SMARTLINK device would alleviate this safety concern.

        SMARTLINK is an app downloaded to the holder’s phone, it will note and transmit the
location of the phone and Mr. Hammatt, when Mr. Hammatt calls his pre-trial officer. He is
willing to call as many times a day as the court or pre-trial officer requests.

         I have consulted with Mr. Hammatt’s pre-trial officer in California who supervises Mr.
Hammatt as a courtesy to the SDNY pre-trial officer, and he supports this request. However Pre-
trial in the Southern District of New York opposes this request, as does the Government.

                                                           Respectfully submitted,
                                                           /s/

                                                            Donald duBoulay
cc: Nicholas Chiuchiolo, AUSA
    Lea Harmon, PTO
